DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 8/27/2021 is acknowledged.  Additionally, Applicant’s election without traverse of Species A, figs. 2A-3C in the interview of 9/15/2021 (see attached Interview Summary) is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US 7,607,879 B2), hereafter referred to as Hall.
Consider claim 1.  Hall teaches an electronic device manufacturing system, comprising:  a transfer chamber (transfer chamber of 14, see fig. 2A); a plurality of processing chambers (processing chambers of 14, see fig. 2A) connected to the transfer chamber; a load lock (100) connected to the transfer chamber; and a factory interface (22) connected to the load lock, wherein the factory interface is moveable between a first position (fig. 2) and a second position (fig. 3), wherein:  the factory interface, while oriented in the first position, is positioned for transfer of one or more substrates between the factory interface and the load lock, wherein at least one of the transfer chamber or the load lock are inaccessible for maintenance while the factory interface is oriented at the first position (fig. 
Consider claim 2.  Hall teaches that the first position is a first position relative to the load lock (fig. 2), and wherein the second position is a second position relative to the load lock (fig. 3).
Consider claim 3.  Hall teaches that the one or more moveable components comprise at least one of a hinge, a slide, or a set of wheels (124, see column 12, lines 29-31).
Consider claim 4.  Hall teaches that the factory interface comprises a linear slide (124, see column 12, lines 29-31) disposed at a bottom of the factory interface (see fig. 3).
Consider claim 5.  Hall teaches that the load lock comprises a first side (interface of 24 and 100, see fig. 2A) that interfaces with the factory interface, and wherein the linear slide permits motion of the factory interface along at least one of:  a first axis that is approximately parallel to the first side of the load lock, or a second axis that is approximately perpendicular to the first side of the load lock (see column 12, lines 25-29).
Consider claim 9.  Hall’s factory interface is capable of performing the recited functional language:  moved between approximately 24 to approximately 60 inches when moved from the first position and the second position.  Please see MPEP 2114 regarding functional limitations in apparatus claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 7,607,879 B2) in view of Hanson et al. (US 6,672,820 B1), hereafter referred to as Hanson.
Consider claims 6 and 7.  Hall does not explicitly teach utility cable as claimed.  Hanson teaches utility cables (72, 73) configured to protect one or more utility lines that provide utilities to semiconductor wafer robots (62, 64) during operation of an electronic device manufacturing system; a first end of the one or more utility cables is mounted to an outlet of a utility supply that has a fixed position that is unchanged between a first position of the robots and a second position of the robots; and a second end of the one or more utility cables is mounted to an inlet of the robots (see fig. 16 and column 10, lines 42-47); the one or more utility lines comprise a power utility line configured to provide power to the robots (see column 10, lines 42-47).  It would have been obvious to a person having ordinary skill in the art to modify Hall’s factory interface with utility cables as taught by Hanson in order to safely provide power to operate the factory interface.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 7,607,879 B2) in view of Hashimoto (US 8,210,789 B2).
Consider claim 8.  Hall does not explicitly teach a locking mechanism as claimed.  Hashimoto teaches a factory interface (21) comprising a first portion of a locking mechanism (60) and a processing system (20) comprising a second portion of the locking mechanism (59), and wherein the first portion of the locking mechanism is configured to engage with the second portion of the locking mechanism such to secure the factory interface in the first position during operation of the electronic device manufacturing system (see fig. 10).  It would have been obvious to a person having ordinary skill in the art to modify Hall’s factory interface and load lock with a locking mechanism as taught by Hashimoto in order to prevent unwanted movement of the factory interface during operation in order to minimize contamination inside the system and to prevent damage to the equipment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The attached PTO-892 lists references which teach various movable/removable factory interfaces for substrate processing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN SNELTING/Primary Examiner, Art Unit 3652